DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/28/2022.
Claims 1, 7-8, 11, and 17-19 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 11,062,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system configured to determine a machine-readable optical code based on screen-captured video, the system comprising the following limitations:
image decoding machine configured to parse and decode images and/or video frames for information embedded into the images and/or video frames; and one or more processors configured by machine-readable instructions to: receive, via a user interface of a client computing platform, an indication to begin a screen-captured video, wherein the screen-captured video records content displayed on a screen of the client computing platform, wherein the screen-captured video includes video frames of the content, wherein the video frames facilitate the image decoding machine with generating an image of a machine-readable optical code included in the content displayed on the screen based on portions of the video frames; initiate, based on the indication, the screen-captured video, wherein the screen-captured video records the content displayed on the screen for an amount of time and the screen-capture video is automatically terminated after the amount of time lapses; effectuate, responsive to the automatic termination of the screen-captured video, the image decoding machine to:
(i) parse the video frames to combine the portions of the video frames to generate the image that include the machine-readable optical code; (ii) for the image including the machine-readable optical code, extract embedded information from the machine-readable optical code; and (iii) decode the embedded information for metadata; and 
Effectuate, via the user interface, presentation of information derived from the metadata.
Independent claim 11 is allowed for substantially the same reasons as claim 1.
Claims 2-10 and 12-20 depend from claims and 11, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876